160 Ga. App. 881 (1982)
289 S.E.2d 3
FERRELL
v.
THE STATE.
62805.
Court of Appeals of Georgia.
Decided January 11, 1982.
Robert E. Robinson, for appellant.
Spencer Lawton, Jr., District Attorney, for appellee.
CARLEY, Judge.
Appellant attempts to bring a direct appeal to this court from a sentence imposed by the Recorder's Court of Chatham County. Under Art. VI, Sec. II of the Constitution of this state (Code Ann. § 2-3108), this court has jurisdiction "for the trial and correction of errors of law from the superior courts and from the City Courts of Atlanta and Savannah, as they existed on August 19, 1916, and such other like courts as have been or may hereafter be established in other cities. . . " (Emphasis supplied.) It is clear that the Recorder's Court of Chatham County is not such a "like court" within the meaning of the constitutional provision establishing this court's jurisdiction. See Sapp v. State, 24 Ga. App. 712 (101 S.E. 919) (1919). "The proper procedure for appealing from any decision of the Recorder's Court of [Chatham] County is by application for a writ of certiorari under the provisions of the Georgia Constitution (Code Ann. § 2-3305) and statutory law (Code Ann. § 19-203). Ga. L. 1959 pp. 3093, 3100." Henson v. DeKalb County, 158 Ga. App. 348, 349 (280 SE2d 393) (1981).
Appeal dismissed. Deen, P. J., and Banke, J., concur.